IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0664
                                 Filed May 3, 2017


JOHN DOE,
     Petitioner-Appellant,

vs.

IOWA DEPARTMENT OF HUMAN SERVICES,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Sioux County, Jeffrey L. Poulson,

Judge.



       The appellant seeks review of the finding he committed child abuse and

the placement of his name on the child abuse registry. AFFIRMED.




       Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant.

       Thomas J. Miller, Attorney General, and David M. Van Compernolle,

Assistant Attorney General, for appellee State.



       Considered by Mullins, P.J., McDonald, J., and Goodhue, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                           2


GOODHUE, Senior Judge.

       John Doe1 appeals from the district court decision upholding a ruling

entered by the Iowa Department of Human Services (DHS) finding Doe

committed child abuse and placing his name on the Iowa Child Abuse Registry.

    I. Facts and Proceedings

       Doe came to the attention of the DHS when a fourteen-year-old child

claimed Doe had sexually abused her in December 2013. During an interview

with a DHS child protective worker, the child reported two separate incidents of

inappropriate contact between herself and Doe. The first occurred outside of the

United States. During that incident, the child was operating a four-wheel vehicle

when Doe—who was sitting behind her—stated she had nice breasts, pressed

his private part against her back or buttocks, and touched her breasts. Both

were fully clothed at the time. During the second instance, which occurred in

Iowa, Doe chased the child to a bed, held her down, and tried to separate her

legs. During a forensic interview, the child substantiated what she had told the

DHS worker but added that Doe asked her to touch his “private part” during one

of the events. Doe denied any sexual abuse had occurred.

       On December 16, 2014, the DHS issued a child protective assessment

summary confirming that Doe had committed sexual abuse in the third degree,

and it placed Doe’s name on the child abuse registry. At the DHS worker’s

request, the State filed a child in need of assistance (CINA) petition based on the

allegations of sexual abuse by Doe and her mother’s failure to protect the child.

1
  We shall refer to the appellant as John Doe for confidentiality purposes as required by
Iowa Court Rule 21.25.
                                          3


The parties stipulated to the CINA adjudication at the February 6, 2015

adjudicatory hearing.

       On February 7, 2015, Doe appealed the DHS’s finding he committed child

abuse and the placement of his name on the child abuse registry. The DHS later

changed the child protective service assessment summary to confirm Doe

committed sexual abuse, lascivious acts with a child, but listed the allegation of

third-degree sexual abuse as “not confirmed.”           Based on the finding Doe

committed sexual abuse, lascivious acts with a child, Doe’s name remained on

the child abuse registry.

       An administrative law judge (ALJ) heard Doe’s appeal of the DHS action

on July 7, 2015. In the proposed decision, the ALJ affirmed the placement of

Doe’s name on the child abuse registry. Doe requested a review, and on review,

the DHS adopted the ALJ’s proposed decision.

       Doe filed a petition for judicial review, and the district court affirmed the

decision of the DHS. Doe has appealed contending: (1) the DHS lacks subject

matter jurisdiction to investigate the incident that occurred outside the country,

(2) there is insufficient evidence to support the finding that Doe was the child’s

caretaker at the time of either of the alleged incidents, and (3) there is insufficient

evidence to support the finding that Doe committed sexual abuse.

   II. Preservation of Error

       As to each claim of error the State acknowledges the claim was raised

before the district court and acknowledges error has been preserved.
                                          4


   III. Jurisdiction

       A. Standard of Review

       A review of a district court’s decision on judicial review or jurisdiction

issues is for errors of law. Heartland Express v. Gardner, 675 N.W.2d 259, 262

(Iowa 2003).

       B. Discussion

       Doe contends that Iowa has no jurisdiction over one of the incidents

because it occurred in another country.

       Iowa Code section 232.72 (2014) requires that a report of child abuse be

transmitted to the county where the child resides. The county of residency is to

proceed as required by Iowa Code section 232.71B. Although jurisdiction for

criminal acts is generally where the act took place, see Iowa Code § 803.2(1),

our statutes concerning child abuse assessment and reporting are concerned

with the protection of the child, see id. § 232.67 (stating the legislative purpose of

these statutes is to protect children in this state from abuse). It logically follows

that reports of child abuse would be handled in the child’s county of residence,

and the statute so provides. See id. § 232.71B. Doe does not dispute that the

child is a resident of Sioux County.

       Doe cites Staggs v. Iowa Department of Human Services, No. 14-0229,

2015 WL 2406769, at *3 (Iowa Ct. App. May 20, 2015), for his contention that

Iowa has no jurisdiction. But in that case, neither the child nor the perpetrator

resided in Iowa at the time of the incident. Staggs, 2015 WL 2406769, at *3.

Doe and the child were both residents of Iowa at the time of the sexual abuse.
                                         5


The DHS had jurisdiction to enter Doe’s name on the child abuse registry even if

the sexual abuse had taken place outside of the country.

   IV. Sufficiency of the Evidence

       A. Standard of Review

       We accord limited deference to an agency’s interpretation of the law, but

the agency’s findings of fact are binding on an appellate court if supported by

substantial evidence when viewing the record as a whole. Mauk v. Iowa Dep’t of

Human Servs., 617 N.W.2d 909, 911 (Iowa 2000). Substantial evidence exists if

a reasonable person would find it adequate to reach a conclusion. Id.

       B. Evidence of Caretaker Status

       A “person responsible for the care of a child” includes “[a]ny person

providing care for a child, but with whom the child does not reside, without

reference to the duration of the care.” Iowa Code § 232.68(8)(d). The ALJ found

that within the meaning of the statute, Doe had assumed care of the child. With

regard to the first incident, there is no indication any other adult was on the four-

wheel vehicle with Doe or even near their vicinity. The second incident took

place in Doe’s home while he was attempting to control or discipline the child.

Substantial evidence supports the finding that Doe was responsible for the child’s

care at the time of both incidents.

       C. Evidence of Sexual Abuse

       Doe was found to have committed an act of child abuse in violation of

Iowa Code section 709.8(1)(d) by asking the child to touch his “private part.”

After reviewing the child’s forensic interview, both the ALJ and district court found

the child to be credible in her account of the two incidents of sexual abuse; both
                                       6


found Doe’s denial was not credible. The ALJ found Doe solicited the touching of

his penis for the purpose of arousing and satisfying his sexual desires. The

finding is the only logical conclusion that can be drawn absent any other

evidence.

       The child was adjudicated a CINA based on Doe’s sexual abuse. Under

Iowa Code section 235A.19(3)(d), the CINA adjudication in itself may be

considered determinative as to the placement of Doe’s name on the child abuse

registry. Accordingly, we affirm the placement of Doe’s name on the child abuse

registry.

       AFFIRMED.